Walker, J.
There is no error in the action of the court below in taking up the motion to dissolve the injunction, when reached upon the call of the motion docket. (See Smith v. Ryan, 20 Tex., 665; Houston v. Berry, 3 Tex., 335.)
Nor was it error to dissolve an injunction when no bond had been filed with the district clerk before issuing the writ. (Pas. Dig., Art. 3933.) There may be very culpable negligence on the part of some of the parties concerned in directing a bond to be filed in an improper. court, and then acting upon the hypothesis that no bond had been filed in the proper court; but we see no error upon the record to warrant us in reversing the judgment. The judgment is therefore affirmed.
Affirmed.